              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RAYMOND M. KRUSHIN,                             No. 4:17-CV-01545

             Plaintiff,                         (Judge Brann)

       v.                                       (Magistrate Judge Carlson)

SCI - WAYMART,
CORRECT HEALTH CARE
ADMINISTRATION,
WARDEN SOMMERS,
DEPUTY WARDEN DELROSSO,
DR. TOMAZIC,
DR. EISEN BURG,
LPN GINO CARACHILO,
DISIREE HARTMAN,
PA-C VILLANO,
PA-C LOOMIS, and
PA-C JANE DOE,

             Defendants.

                                    ORDER

                                 MARCH 8, 2019

      Raymond M. Krushin, a Pennsylvania state prisoner, has filed a 42 U.S.C.

§ 1983 complaint alleging that numerous defendants violated his Eighth

Amendment rights. On January 29, 2019, Magistrate Judge Martin C. Carlson issued

two separate Reports and Recommendations, recommending that this Court grant a

motion to dismiss filed by several defendants and a motion for summary judgment

filed by the remaining defendants on the ground that Krushin failed to exhaust his

administrative remedies. Both recommendations were mailed to Krushin at his last
known address at the Luzerne County Prison but were returned as undeliverable with

a notation that Krushin has been released from custody. (ECF No. 92). Krushin has

not provided the Court with an updated address.

       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error. Fed. R. Civ. P. 72(b), advisory

committee notes; see Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining that court should in some manner review recommendations regardless

of whether objections were filed). Conversely, “[i]f a party objects timely to a

magistrate judge’s report and recommendation, the district court must ‘make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.’” Equal Emp’t Opportunity Comm’n

v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C.

§ 636(b)(1)). Regardless of whether timely objections are made, district courts may

accept, reject, or modify—in whole or in part—the magistrate judge’s findings or

recommendations. 28 U.S.C. § 636(b)(1); Local Rule 72.31.

       Krushin did not file objections to the report and recommendation, although

this is due to the fact that the Court’s mailing was returned as undeliverable.1 Even


       1
          This Court’s Local Rule 83.18 requires that pro se plaintiffs maintain on file with the
clerk of court a current address to receive notice and motions. Failure to comply with Rule 83.18
constitutes both a failure to comply with the court’s order and a failure to prosecute, both of which
may warrant dismissal. See Fed R. Civ. P. 41(b); Roberts v. Ferman, 826 F.3d 117, 122 (3d Cir.
2016); Walter v. Wetzel, No. 4:17-CV-906, 2019 WL 407477, at *1 (M.D. Pa. Jan. 15, 2019)
(collecting cases). Even if Krushin had exhausted his administrative remedies, this Court would
                                                 2
conducting de novo review of the magistrate judge’s recommendation, the Court

concludes that the magistrate judge correctly determined that Krushin failed to

exhaust his administrative remedies.                Moreover, Krushin’s claims are now

procedurally defaulted.        See DC-ADM 804 §§ 1(A)(9), 2(A)(1)(a), 2(B)(1)(b)

(setting forth 15-day deadlines for pursuing each step of grievance process).

Because Krushin has demonstrated neither cause nor prejudice for this default, his

claims may not be reviewed by this Court, and dismissal with prejudice is

appropriate. Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 761 (3d Cir. 1996).

Consequently, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Martin C. Carlson’s Reports and Recommendations

               (ECF Nos. 89, 90) are ADOPTED IN THEIR ENTIRETIES;

       2.      Defendants’ motions to dismiss (ECF No. 76) and for summary

               judgment (ECF No. 79) are GRANTED;

       3.      The complaint (ECF No. 1) is DISMISSED with prejudice; and

       4.      The Clerk of Court is direct to close this case.

                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge

conclude that dismissal of Krushin’s complaint for failure to prosecute or comply with a court
order is appropriate under the relevant factors set forth by the United States Court of Appeals for
the Third Circuit. See Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984)
(setting forth factors).
                                                3
